Watson, J.
This is an action by appellee to recover from appellant the sum of $149.02, for the expense incurred in building a fence along its right of way passing over her land.
The primary object of the legislature in enacting the law requiring railroad companies to fence their tracks, and to maintain them is for the protection of life and property. It should be adhered to by the railroads, and, if not, should bo enforced by the landowners.
This is a companion ease to Vandalia R. Co. v. Blum (1910), ante, 697. The same questions are involved here as in that case, and upon the authority of that case this one is affirmed.
Judgment affirmed with ten per cent penalty.